DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 6-10 made without traverse in the reply of 07/01/2022, has been acknowledged. Additionally, at the time of election, the Applicant canceled the non-elected method claims 12, and14-20, while adding new apparatus claims 21-30. Upon further considerations, the newly added claims 21-30 will be examined on the merits with the elected claims 1 and 3-11. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 3-11 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With respect to the independent claims 1 and 3-6, it is unclear from the claim language whether or not the recitation of the microtome being configured to ‘remove the ‘tissue sections from the tissue sample’ means that the claimed device must include at least one blade. It is also unclear with respect to what the face of the tissue block must be ‘exposed’. Similarly, it is not clear what structural features must configure the ‘hydration. system and the ‘transfer’ system for the intended functionality as recited. The same consideration applies to the recitations of the ‘cooling’ system in the dependent claims 10, 24. Note that when the features are recited within the context of intended use, they are given patentable weight to the extent they effect the structure of the invention. 	
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3-11 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., [US 20090137028].
	With respect to claims 1, 3-11, 21-22 and 25-30, Ito et al. disclose tissue sample processing devices comprising, as shown in Figure 7, microtome15, 12, capable to expose a face of a tissue block B with an embedded tissue sample and to remove one or more tissue sections from the tissue sample; hydration system 25, 91, 40, positioned in proximity to the microtome and configured to hydrate the tissue block by depositing mist [‘droplets’-see paragraph [0063]] of a hydrating liquid on the face of the tissue block; and transfer system 51, 52, configured to transfer the one or more tissue sections B1 from the microtome to one or more slides, G.  Figure 7 also shows block handler 60, 61 and sensor 80, configured as recited. 
	Additionally, referring to claim 3, Ito et al describe ultrasonic humidifier in paragraph [0014]. 
	Regarding claims 4-6, Figure 7 further shows a widened bottom portion of the guiding pipe 40 [‘sprayer assembly’, ‘hydration chamber’] arranged in communication with humidifier 28, 28a, and configured as recited. 
	Regarding claims 10 and 24, the apparatus further includes reservoir 56 [‘cooling system’] filled with water W1 with the temperature lower than the temperature of vapor E, thus providing cooling to the portions of the tissue block.  
It is further noted that the features not positively recited as part of the claimed invention [such as ‘hydrating liquid’, or ‘surfactant’. Including all associated details] are not accorded patentable weight when evaluated for patentability [see, for example, claims 7-9, 23]. 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Alternatively, claim 3 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Ito et al. 
Although Ito does not teach the ultrasonic humidifier as part of the embodiment illustrated in Figure 7, however, ultrasonic humidifiers, as recognized by Ito in paragraph [0014], are commonly employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the discussed embodiment of Ito by having employed such humidifier, since ultrasonic humidifiers are well established, commercially available and offer advantages of being compact and simple, yet very efficient. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘ultrasonic humidifier’ , as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Conclusion

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798